IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

TESLA, INC.,                                )
                                            )
       Appellant,                           )
                                            )
             v.                             )
                                            )   C.A. No. N21A-09-001 CLS
THE DELAWARE DIVISION OF                    )
MOTOR VEHICLES,                             )
                                            )
       Appellee.                            )
                                            )
                                            )

                        Date Submitted: June 16, 2022
                       Date Decided: September 23, 2022


Upon Appellant’s Appeal from the Delaware Division of Motor Vehicle’s Denial of
                  Appellant a Dealer’s License. AFFIRMED.

                                   OPINION

Kelly E. Farnan, Esquire, and Tyler E. Cragg, Esquire, Richards, Layton & Finger,
P.A., Wilmington, DE, 19801, Attorneys for Appellant, TESLA.

George T. Lees III, Esquire, Delaware Department of Justice, Dover, Delaware,
19901, Attorney for Appellee, State of Delaware, the Delaware Division of Motor
Vehicles.




SCOTT, J.
                                        1
                                 INTRODUCTION
      Before the Court is Tesla, Inc.’s (“Tesla”) appeal of a final order from the

Delaware Division of Motor Vehicle (“DMV”) denied Dealer License Application

(“2020 Dealer Application”). Respondent, Tesla Motors, Inc., is a California

company that designs, develops, manufactures, and distributes electric vehicles.

Tesla vehicles are sold in galleries and shopping mall locations, and Tesla does not

maintain an inventory of vehicles. To purchase a Tesla vehicle, consumers must

place a reservation for a vehicle which is later manufactured to their specifications.

Tesla does not operate a dealership with cars on the lot and sells its vehicles directly

to consumers. Tesla maintains a gallery in Delaware, located in the Christiana Mall.

Upon filing for a dealer’s license and after a hearing before a Hearing Officer, its

application was denied because the Delaware Motor Vehicle Franchising Practices

Act (“Franchising Act”) prohibits manufacturers of new cars to sell directly to

consumer. Tesla now appeals the final order executed by DMV denying it a dealer’s

license.

                                       FACTS
      While the appeal from this case stems from Tesla’s 2020 dealer application,

it is important to note Tesla requested approval of its “Gallery” at the Christiana

Mall in 2019. According to the Division’s denial letter of Tesla’s 2020 dealer license,

in a letter from Tesla dated January 15, 2019, Tesla acknowledged the existence of


                                           2
6 Del. C. § 4913 (“Franchise Act”), which prohibits a manufacturer from directly or

indirectly owning an interest in a dealer or dealership, to operate or control a

dealership, or to act in the capacity of a dealership. The record does not include the

documents from the previous application for the Christiana Mall Gallery.

      Moving forward almost two years after operating its Gallery, Tesla submitted

its application for a dealer’s license on December 21, 2020. In a letter to Tesla dated

April 19, 2021, the Division denied the application under § 4913 of the Franchise

Act. Tesla requested a hearing in a letter dated April 30, 2021 and asserted

substantive grounds for its objections to the denial. Specifically, Tesla asserted the

DMV’s decision constituted reversible legal error because the franchising statute

only bars manufacturers engaging in franchising practices from acting as motor

vehicle dealers. Additionally, Tesla asserted the denial deprived Tesla of

fundamental rights, thwarts the interests of the community and reliance on the

Franchise Act by the DMV to deny its application was misplaced. DMV made Tesla

aware the dealer licensing hearing would be two hours, explaining Tesla would be

given one hour to present its evidence and arguments while the DMV also received

one hour. Tesla objected to the two-hour procedure as it needed more than its one

hour and DMV allowed for a four-hour hearing.

      On June 23, 2021, the administrative hearing requested by Tesla was heard in

Dover, Delaware. Tesla was represented by Mr. Auerbacher, Catherine Chio,
                                          3
Esquire and Zachary Kahn, Esquire. Karen Carson, Chief of Compliance and

Investigations testified for the DMV. For Tesla, Professor Daniel A. Crane testified

against DMV’s objection. Zachary Kahn testified as a witness, as well as three

citizens who supported Tesla being granted a dealer’s license.

      At the closing of the hearing, DMV argued the correct method review for

Tesla was to file a Declaratory Judgment Action pursuant to 10 Del. C. § 6501 and

further argued the Delaware Legislature was the proper entity to resolve the issue.

      On July 23, 2021, the Hearing Officer issued the decision affirming the denial

of Tesla’s 2020 Dealer Application. Subsequently, On August 9, 2021, Division

Director Jana Simpler issued a final decision upholding the Hearing Officers

decision. Tesla then filed this appeal on September 3, 2021.

      On June 16, 2022, this Court heard oral argument on this matter.

                            PARTIES CONTENTIONS
      a. Tesla’s Position
      Tesla, in its opening brief, presents four major arguments: (1) Tesla is entitled

to a dealer’s license because 21 Del. C. (“Licensing Act”) authorizes licensure of

non-franchising manufacturers, (2) The Division exceeded its authority because the

licensing act does not authorize denial of a license for noncompliance with the

Franchising Act, (3) Nothing in the Franchising Act prohibits non-franchising



                                          4
manufacturers from selling vehicles directly, and (4) DMV administrative review

procedures violate Delaware law.

        First, Tesla argues the Licensing Act authorizes licensure of non-franchising

manufacturers because the licensing act “prohibits only franchising manufacturers

from obtaining a license, not non-franchising manufacturers.” To reach this

conclusion, Tesla asserts the language of the Licensing Act demands Tesla is not

considered a dealer. The language of the Licensing Act prescribes a dealer shall not

include “either a manufacturer or distributor who sells or distributes vehicles to

licensed dealers or a person employed by a manufacturer or distributor to promote

the sale of the vehicles of the manufacturer or distributor, if that manufacturer,

distributor or person does not sell vehicles to retail buyers.”1 Therefore, as a non-

franchising manufacturer that does not sell its vehicles through licensed dealers,

Tesla argues it is not prohibited from obtaining a dealer’s licenses.

        Next, Tesla argues the Licensing Act does not authorize denial of a license for

noncompliance with the Franchising Act, so the Division exceeded its authority by

denying Tesla’s Application on the grounds of a Franchising Act violation. Tesla

cites the Licensing Act to support a license may be denied for the specific reasons




1
    21 Del. C. § 6301(3)(f) (2017)
                                           5
contained in the statute.2 None of the reasons listed in the Licensing Act for denial

of a license include failure to comply with the Franchising Act, therefore, Tesla

argues the 2020 Dealer Application may not denied on such grounds.

      Additionally, Tesla argues there is nothing in the Franchise Act prohibits non-

franchising manufacturers from selling vehicles directly. The Franchising Act

prohibits a manufacturer to act in the capacity of a dealer except as provided in the

section. Tesla argues it is not a manufacturer as prescribed under the Franchising

Act. The definition of manufacturer, as applied to the Franchising Act is “any person,


2
  A dealer license applied for or issued pursuant to this chapter may be denied,
suspended, or revoked for any 1 of the following reasons:
(1) Material misstatement or omission on the application for a dealer license.
(2) Failure to maintain an established place of business, business phone or Division
of Revenue Dealer Business License.
(3) Failure to comply subsequent to receipt from the Division of a cease and desist
order or a written warning or arrest.
(4) Failure to comply with this title or Title 30.
(5) Conviction of the dealership licensee or licensees of any fraudulent or criminal
act in violation of Title 11 or Title 30 in connection with the business of selling
vehicles.
(6) The Department makes a determination, so far as can be ascertained, that the
applicant or licensee no longer meets the standard set forth in § 6312 of this title.
(7) Failure to maintain a service facility, if the licensee is a dealer of new
recreational vehicles. Recreational vehicle dealers with multiple locations in
Delaware may maintain a service facility at 1 location to satisfy this requirement.
(8) The applicant was a previous holder of a license that was suspended or revoked
by the Department and the terms of such suspension have not been satisfied.
(9) The applicant or licensee solely employs call forwarding, telephone answering
services and/or mail forwarding services during scheduled business hours or
otherwise sells motor vehicles from a remote or otherwise unlicensed location. 21
DE Code § 6313 (2018)
                                          6
resident or nonresident, who manufactures or assembles new motor vehicles, or

imports for distribution through distributors of motor vehicles, including any person,

partnership or corporation which acts for and is under the control of such

manufacturer or assembler in connection with the distribution of said motor

vehicles.” Tesla argues it does not assemble new motor vehicles because the

definition of new motor vehicle “means a vehicle which has been sold to a new

motor vehicle dealer and which has not been used for other than demonstration

purposes and on which the original title has not been issued from the new motor

vehicle dealer.” Because Tesla’s vehicles are not sold to a new motor vehicle dealer

because they sell direct to consumer, Tesla argues it cannot be considered a

manufacturer under the Franchising Act, so the Statute does not apply to it.

      Lastly, Tesla argues administrative review procedures violated Delaware law

because the Division has failed to provide rules for its hearings. Tesla claims the

Hearing Officer’s denial of discovery was error.

      b. Division of Motor Vehicle’s Position
      The DMV argues four main points: (1) Tesla’s claims seeking statutory

interpretation are properly raised in a declaratory judgment action, not in this appeal,

(2) Tesla’s 2020 Dealer Application was properly denied because manufacturers are

statutorily prohibited from owning dealerships, DMV did not exceed its authority by

considering all laws of the State when making a licensing decision, and Tesla may

                                           7
not obtain a license for prohibited conduct by the State, (3) the procedural process

Tesla complains of is proper, (4) relief should not be granted because Tesla has

unclean hands.

      The DMV first discusses Tesla’s claims for statutory interpretation of the

Franchising Act. DMV claims the need for Tesla to file a Declaratory Judgment

Action was raised during the hearing below. Tesla allegedly chose to forgo filing an

action to declare its rights under the Franchising Act. Further, DMV alleges Tesla’s

efforts for this Court to interpret the Franchising Act violates the requirements of 10

Del. C. § 65113 because it seeks interpretation within the purview of the Public

Service Commission. The Public Service Commission, according to the DMV, is

not and cannot be joined as a party to this administrative appeal and further, the

Delaware Automobile and Truck Dealers’ Association needs to be a party as their

rights may be affected by the interpretation. Because these two parties are




3
  Parties.
When declaratory relief is sought, all persons shall be made parties who have or
claim any interest which would be affected by the declaration, and no declaration
shall prejudice the rights of persons not parties to the proceeding. In any
proceeding which involves the validity of a municipal ordinance or franchise, such
municipality shall be made a party, and shall be entitled to be heard, and if the
statute, ordinance or franchise is alleged unconstitutional, the Attorney General of
the State shall also be served with a copy of the proceeding and be entitled to be
heard.
                                          8
indispensable, dismissal of the claims for statutory interpretation is proper,

according to DMV.

      Next, DMV argues Tesla’s application was properly denied for the three

following reasons: (1) manufacturers are statutorily prohibited from owning

dealerships, (2) the DMV may consider all the laws of the State in making its

licensing decisions, and (3) manufacturers may not obtain a license to sell vehicles

directly when such conduct is statutorily prohibited. DMV argues that Tesla cites to

certain provisions of the Franchising Act, however, ignores the clear language

regarding the purpose of the act. Specifically, the Franchising Act denotes its

purpose is to “regulate vehicle manufacturers, distributors or wholesalers . . . and to

regulate franchises issued by the aforementioned.” DMV asserts this language

makes clear the legislation applies to manufacturers regardless of their entering into

franchising agreements. Further, DMV points to Section 4713(b)(14) which

prohibits any manufacturer from directly or indirectly owning an interest in a dealer

or dealership; or operate or control a dealer or dealership; or act in the capacity of a

dealer except as provided by this section. DMV contends it did not exceed its

authority when it considered all the laws of the State in making its licensing decision.

DMV asserts 21 Del. C. § 63124 makes clear that a dealer’s license issued by DMV


4
 “Upon receiving a dealer license application for approval, and satisfied that the
applicant is of good character and, so far as can be ascertained, the applicant has
                                           9
must comply with all law of Delaware and other states. Subsequently, because

manufacturers may not obtain a license to sell vehicles directly to consumer because

it is statutorily prohibited by Delaware law, the DMV may not issue Tesla a dealer

license because their actions must follow Delaware laws.

      Additionally, DMV argues the DMV procedural process is proper. DMV

acknowledges it nor are its hearings are subject to the Administrative Procedures

Act. However, the DMV maintains, in opposition to Tesla’s allegations, it does have

established rules for hearing and has operated under those rules. As an example of

such rules, DMV explains dealer licensing hearing are two hours long, with each

side afforded an equal amount of time and hearing rules do not provide for any

discovery. Aside from those rules, Tesla was afforded extra time for its dealer license

hearing. Additionally, Tesla cannot demonstrate where it requested the Hearing

Officer permit discovery, therefore, DMV asserts the issue regarding permitted

discovery was not properly raised below and thus improper for appeal.




complied with and will comply with, the laws of this and other states, the
Department shall approve the application and issue a dealer license. A license
entitles a dealer to carry on and conduct the business of a dealer during the
calendar year in which the license is issued. Franchised new vehicle dealers must
provide the Division a copy of the franchise agreement, or, in the case of a
recreational vehicle dealer, a manufacturer-dealer agreement, prior to being
licensed as a new vehicle dealer.”
                                          10
      Finally, DMV argues relief should not be granted because Tesla has unclean

hands. DMV contends throughout the hearing process and this appeal, Tesla

operated in a manner inconsistent with the Delaware Freedom of Information Act

(“FOIA”). Tesla allegedly, after being dissatisfied with accommodations, engaged

in an active campaign, through their attorney providing Westlaw cases to Mr.

Auerbacher, to utilize the FOIA in a manner specifically exempted by the statute.

Unfortunately, DMV’s assertion of Tesla’s unclean hands as a defense is an

equitable one, which this Court does not have jurisdiction to acknowledge.

                           STANDARD OF REVIEW
      When this Court reviews a procedural decision of the DMV or the Director of

the DMV, which in this case is a discretionary matter (as opposed to a factual

decision of the Hearing Officer that would require a substantial evidence review),

the Court must consider whether the Director abused their discretion in rendering its

decision.5 A procedural decision by an administrative agency or head of an

administrative agency is not an abuse of discretion “unless it is based on clearly

unreasonable or capricious grounds” or the decision “exceeds the bounds of reason

in view of the circumstances and had ignored recognized rules of law or practice so



5
 Funk v. UIAB, 591 A.2d 222, 225 (Del.1991) (finding no abuse of discretion
where Board refused to hear appeal on its own motion after Board found that
claimant's appeal was untimely because it was not filed within the ten-day limit set
by statute for such appeals).
                                         11
as to produce injustice.”6 Absent an abuse of discretion, the Court must affirm the

judgment of the Director if it did not otherwise commit an error of law.7

                                    ANALYSIS
I. Order from Director of DMV
      The Director’s decision to deny Tesla a dealer license is discretionary as the

language of 21 Del. C. § 6315 (a) prescribes, “After the hearing, the Director, upon

receiving a decision from the hearing officer upholding the Division's position, may

suspend or revoke a dealer license, deny a renewal or refuse to approve an

application.” (Emphasis added).8 As a result, this Court may only apply the abuse of

discretion standard of review. Therefore, so long as there is no abuse of discretion

and there was no legal error in its order, the Court must affirm the decision.

      A. No Legal Error

      The Court finds that the Director’s decision is free from legal error in denying

Tesla’s dealer license. The Director’s August 8, 2021, decision stated that she

reviewed the Administrative Hearing finding by the Hearing Officer, summary of

evidence, testimony received, and exhibits offered by Tesla and found Tesla would

indeed be in violation of 6 Del. C. § 4913(b)(14) of the Franchising Act. Because



6
  K-Mart, Inc. v. Bowles, 1995 WL 269872, *2 (Del.Super.).
7
  Funk, 591 A.2d at 225.
8
  21 Del. C. § 6315 (a)
                                         12
Tesla would be in violation of § 4913(b)(14), Tesla would subsequently be in

violation of that requirements of 21 Del. C. § 6312, which states a dealer must

comply with the laws of Delaware. Additionally, the Director then weighed the

interests of the State of Delaware and its citizens and found the violation of Delaware

law does not outweigh the interest in encouraging and supporting sale and use of

electric vehicles.

               i. Relevant Definitions

        The language of 6 Del. C. § 4913(b)(14) is, “It shall be a violation of this

chapter for any manufacturer: (14) To directly or indirectly own an interest in a

dealer or dealership; or operate or control a dealer or dealership; or act in a capacity

of a dealer except as provided by this section.” Manufacturer under Title 6 is defined

as, “any person, resident or nonresident, who manufactures or assembles new motor

vehicles, or imports for distribution through distributors of motor vehicles,

including any person, partnership or corporation which acts for and is under the

control of such manufacturer or assembler in connection with the distribution of said

motor vehicles.”9




9
    6 Del. C. 4902(7)
                                          13
      Additionally, the definition of new motor vehicle dealer or dealer “means any

person or entity engaged in the business of selling, offering to sell, soliciting or

advertising the sale of new motor vehicles and who holds, or held at the time a cause

of action under this chapter accrued, a valid sales and service agreement, franchise

or contract granted by the manufacturer or distributor for the retail sale of said

manufacturer's or distributor's new motor vehicles.” The definition of “new motor

vehicle” is “a vehicle which has been sold to a new motor vehicle dealer and which

has not been used for other than demonstration purposes and on which the original

title has not been issued from the new motor vehicle dealer.”10 The definition of

“Motor vehicle” means “every vehicle intended primarily for use and operation on

the public roadways which is self-propelled, not including motor homes, motor

home products and recreational vehicles, farm tractors and other machines and tools

used in the production, harvesting and care of farm products.”11

             ii. Hearing Officer’s Analysis

      Based on the plain language of 21 Del. C. § 631212, DMV, may enquire

regarding Tesla’s compliance with the laws of this State and other states and based


10
   6 Del. C. 4902(8)(b)
11
   6 Del. C. 4902 (8)(a)
12
   21 Del. C. § 6312. Issuance of dealer license. Upon receiving a dealer license
application for approval, and satisfied that the applicant is of good character and,
so far as can be ascertained, the applicant has complied with and will comply with,
the laws of this and other states, the Department shall approve the application and
                                         14
on the reading of 21 Del. C. § 6313(6)13 a dealer license may be denied based on

noncompliance with the laws of this State.

                   a. Violation of the Franchising Act

      The Franchising Act was enacted by the legislature in this State and therefore,

any violation of the Franchising Act would be in violation of the laws of this State.

Considering the definition of manufacturer in the Franchising Act14 as well as the

evidence and testimony, the Hearing Officer found Tesla is a “manufacturer” under

Delaware law. Tesla argues it is not acting in the capacity of a manufacturer under

the Franchising Act because the Franchising Act “does not reach non-franchising

manufacturers that sell their vehicles directly” to consumers. Therefore, the

Franchising Act does not apply to non-franchising manufacturers as Tesla does not

by definition sell “new motor vehicles” as described in the statue because their

vehicles are not sold to new motor vehicle dealers nor have not been used for other


issue a dealer license. A license entitles a dealer to carry on and conduct the
business of a dealer during the calendar year in which the license is issued.
Franchised new vehicle dealers must provide the Division a copy of the franchise
agreement, or, in the case of a recreational vehicle dealer, a manufacturer-dealer
agreement, prior to being licensed as a new vehicle dealer.
13
   21 Del. C. § 6313. Grounds for denying application for, or renewal of, dealer
license; suspension or revocation of license. A dealer license applied for or
issued pursuant to this chapter may be denied, suspected or revoked for any 1 of
the following reasons: (6) The Department makes a determination, so far as can be
ascertained, that the applicant or licensee no longer meets the standard set forth in
§ 6312 of this title.
14
   6 Del. C. 4902(7)
                                         15
than demonstration purposes nor has the original title not been issued from the new

motor vehicle dealer.     Tesla uses the term “non-franchising manufacturer” to

distinguish itself from other manufacturers that do have affiliated dealerships to sell

their vehicles. However, “non-franchising manufacturers” is not a term defined by

the legislature and as a consequence was likely not a contemplated topic as no

manufacturers, up until Tesla, have sold direct to consumer. This Court cannot carve

out an exception for non-franchising manufacturers because the statute does not.

      Tesla fails to acknowledge that new cars may only be sold in the State of

Delaware if they are in fact new motor vehicles under Delaware Law and the only

Statute which clearly defines a new motor vehicle is the Franchising Act. Within

that meaning, only vehicles that meet the definition for new motor vehicle qualify.

Therefore, it is impossible for a new vehicle license to be granted to sell new cars

without Tesla’s vehicles meeting the definition of new motor vehicle. This Court

agrees that Tesla’s vehicles do not qualify under the definition of new motor vehicle,

however, that does not lend itself to a finding that Tesla may sell their new cars just

because its cars do not meet the definition. Rather, it means Tesla cannot sell its cars

in the State because the only way for a dealer to sell new cars is for those cars to be

considered new motor vehicles. This Court cannot change the language of the statute

to include a new definition of new motor vehicle to allow Tesla’s new cars to fall

into the category.

                                          16
                     b. Tesla does not qualify as a dealer

         Based on the evidence presented to the Hearing Officer, the Hearing Officer

found that testimony provided at the hearing indicated while Tesla has accurately

reported it does not enter into franchise agreements with third party entities, it does

have contracts with wholly owned subsidiaries. Additional testimony indicated it

would be “impossible” for a parent company to enter into a franchise agreement with

a wholly owned subsidiary company and Tesla’s business model is direct sales

between Tesla and the consumer. Based on the summation of this evidence, the

Hearing Officer found “new motor vehicle dealer” as defined did not apply to Tesla.

However, the Hearing Officer concluded Tesla was a manufacturer and under 6 Del.

C. § 4913(b)(14), it would be a violation for any manufacturer to “directly or

indirectly own an interest in a dealer or dealership; or operate or control a dealer or

dealership; or acting in the capacity of a dealer except as provided by this section.”

         Therefore, because Tesla would be in violation of Title 21, the DMV has the

authority to inquire regarding Tesla’s compliance with the laws of this State and a

dealer license may be denied based on a violation of the law of his State 15, the

Director committed no legal error in her decision to deny Tesla a dealer license.




15
     21 Del. C. 4913(b)(14).
                                          17
        B. No Abuse of Discretion by the Director

        A procedural decision by an administrative agency or head of an

administrative agency is not an abuse of discretion “unless it is based on clearly

unreasonable or capricious grounds” or the decision “exceeds the bounds of reason

in view of the circumstances and had ignored recognized rules of law or practice so

as to produce injustice.”16 As explained above, the decision of the Director was not

based on unreasonable or capricious grounds nor did it ignore recognized rules of

law. Rather the decision was based on the authority vested in the DMV by the

legislature and a violation of Delaware law which would be present if the dealer

license was granted. Therefore, there is no abuse of discretion present here.

        C. Even if the Standard of Review was substantial evidence, the order
        would meet such standard.


        This Court’s discretion upon appeal from an administrative agency is limited

to the record before it and it does not weigh the evidence nor make its own factual

findings. Based upon the record and the statute giving the Director discretion to deny

a dealer license, the decision to deny Tesla’s license was based upon the findings of

the Hearing Officer. There is substantial evidence to support the findings of the

Hearing Officer as the evidence illustrates Tesla would be in violation of the



16
     K-Mart, Inc., 1995 WL 269872, *2 (Del.Super.).
                                         18
Franchising Act, which is grounds for denial of the application as Tesla would not

be compliance with the laws of this State. A reasonable mind would accept this

finding based on the evidence as adequate to support a conclusion. Therefore, the

Director’s decision would meet the standard substantial evidence if that were the

correct standard of review.

II. Procedural Due Process Claim
      The Court now turns to whether Tesla has established a procedural due

process violation under Article I, §§ 7 and 9 of the Delaware Constitution. A

procedural due process claim requires proof that there was some protected property

interest and that deprivation of that protected interest occurred without notice and

opportunity to be heard meaningfully.

      Tesla does not have a property interest in a license, it merely has a unilateral

expectation in receiving one. In Hart Twin Volvo Corp, the court stated that “a

license, being within the scope of the protection afforded by the due process clause,

is indeed a property right once it has been issued.”17 Therefore, a person who has not

yet received a license and is applying for one under a statute that gives the issuing

authority broad discretion to grant or deny license applications, like the DMV

issuing dealer licenses does not have a protected property interest in the license. The


17
  Hart Twin Volvo Corp. v. Commissioner of Motor Veh., Conn.Supr., 327 A.2d
588, 590 (1973)
                                          19
entity merely has a unilateral expectation of receiving one. This reasoning was

adopted by this Court in Application of Wolstenholme, where claimant asserted a

procedural due process claim regarding a concealed carry license, that he applied to

but was not issued to him. The Court found:

      A person who has never been issued a license but is applying for one under
      11 Del.C. § 1441 has no more than an abstract need or desire for it. He has not
      yet received a license and the Court may deny the application, in accordance
      with its absolute discretion to grant or deny licenses to applicants who claim
      to meet the minimum eligibility requirements-‘the Court may or may not, in
      its discretion, approve any application.’ [citation omitted]. The Applicant
      never had more than a unilateral expectation of receiving a license and,
      therefore, did not have a property interest protected under the Due Process
      Clause.18


Just like the Court’s jurisdiction to issue concealed carry licenses, DMV has the

ability to grant or deny dealer licenses and such decision is in its sole discretion.

Therefore, because Tesla was not granted one, it merely has an expectation of

receiving a license, not a property interest in the license. There is no claim of a Due

Process violation.




18
  Application of Wolstenholme, No. 92M-04-006, 1992 WL 207245, at *4 (Del.
Super. Ct. Aug. 20, 1992).
                                          20
                            CONCLUSION
    For the foregoing reasons, the decision of the Director of the DMV is

AFFIRMED.

    IT IS SO ORDERED.

                                            ______________________

                                            Judge Calvin L. Scott, Jr.




                                  21